Title: From Thomas Jefferson to Paul R. Randall, 25 November 1790
From: Jefferson, Thomas
To: Randall (Randolph), Paul R.



Sir
Philadelphia Nov. 25. 1790.

My departure from New York having obliged me to leave unanswered several of the letters addressed to me, and of course those which were last received, your favor of Aug. 26. which was of that number, remains to be answered on my return here. This I take the liberty of doing by inclosing you the extract of a letter I wrote to one of the first applicants for the office of chief clerk, and which has been sent to the others, explaining the reasons which oblige me to consider the office of additional chief clerk as no longer existing, and consequently putting it out of my power to avail myself of your assistance. I have the honour to be with sentiments of great esteem Sir Your most obedt. & most humble servt,

Th: Jefferson

